OPINION
PER CURIAM
An examination of this record discloses that the extradition proceedings of the State of Indiana are in all respects in conformity to law, and that the petitioner at the time this proceeding was instituted was held in custody by the sheriff of Butler County by virtue of a warrant issued by the Governor of this state for delivery to the agent of the State of Indiana in accordance with the provisions of §109-1 GC, et seq., and particularly §109-10 GC, all as enacted in 117 Ohio Laws 108, effective August 20th, 1837.
The petitioner was, therefore, lawfully restrained of his liberty.
The judgment is affirmed.
ROSS, PJ, HAMILTON and MATTHEWS, JJ, concur.